 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILADELPHIA INDEMNITY                          No. 2:18-cv-2960 KJM DB
      INSURANCE COMPANY, a Pennsylvania
12    corporation,
13                      Plaintiff,                    FINDINGS AND RECOMMENDATIONS
14           v.
15    UNITED REVOLVER CLUB OF
      SACRAMENTO, INC., a California
16    corporation,
17                      Defendant.
18

19          This matter came before the undersigned on December 6, 2019, pursuant to Local Rule

20   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 19.) Attorney

21   Stephen Soskin appeared on behalf of the plaintiff. No appearance was made on behalf of the

22   defendant. At that time, oral argument was heard and the motion was taken under submission.

23          Having considered all written materials submitted with respect to the motion, and after

24   hearing oral argument, the undersigned recommends that the motion for default judgment be

25   granted as explained below.

26                                          BACKGROUND

27          Plaintiff Philadelphia Indemnity Insurance Company, (“Philadelphia Indemnity”),

28   commenced this action on November 9, 2018, by filing a complaint and paying the required filing
                                                      1
 1   fee. (ECF No. 1.) Plaintiff is proceeding on an amended complaint filed on November 26, 2018.

 2   (ECF No. 5.) Therein, plaintiff alleges generally as follows. Plaintiff issued Commercial Lines

 3   Polices (“polices”) to defendant United Revolver Club of Sacramento covering periods from

 4   September 16, 2011, through September 16, 2016. (Am. Compl. (ECF No. 5) at 2.1)

 5              In 2015, a lawsuit was filed in the Sacramento County Superior Court entitled Willis v.

 6   City of Sacramento, et al., 34-2015-00185035 (“Willis”). (Id. at 1.) A second lawsuit was filed

 7   in the Sacramento County Superior Court in 2016, entitled Gosling v. City of Sacramento, et al.,

 8   34-2016-00194832 (“Gosling”) (Willis and Gosling actions collectively “Consolidated Action”).

 9   (Id.) The plaintiffs in the consolidated action alleged that they were exposed to lead found at a

10   shooting range due to defendant’s actions resulting in injury to those plaintiffs. (Id. at 2.)

11              Plaintiff here undertook defendant’s defense in the consolidated action. (Id.) However,

12   the policies issued to defendant contained a “Total Pollution Exclusion Endorsement” which

13   precluded coverage for injuries caused by “pollutants.” (Id.) Based on these factual allegations

14   the amended complaint asserts causes of action for declaratory relief and unjust enrichment. (Id.

15   at 8-9.)

16              Plaintiff filed proof of service of the amended complaint on defendant on January 18,

17   2019. (ECF No. 7.) On March 29, 2019, plaintiff filed a request for entry of default. (ECF No.

18   9.) The Clerk of the Court entered defendant’s default on April 2, 2019. (ECF No. 10.) On

19   August 22, 2019, plaintiff filed the pending motion for default judgment. (ECF No. 14.)

20   Plaintiff’s motion seeks an order declaring plaintiff has no obligation to defend or indemnify
21   defendant in either the Willis or Gosling matter and seeks $143,336.12 in costs spent defending

22   defendant in the consolidated action. (Id. at 1-2.)

23              Plaintiff, however, failed to serve defendant with a copy of the motion. Accordingly, on

24   September 25, 2019, the undersigned issued an order continuing the hearing of the motion. (ECF

25   No. 15.) Plaintiff filed proof of service of the motion for default judgment on defendant on

26   October 8, 2019. (ECF No. 16.)
27
     1
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       2
 1          The matter came for hearing before the undersigned on November 1, 2019. (ECF No. 17.)

 2   Attorney Stephen Soskin appeared on behalf of the plaintiff. Attorney Bart Hightower attempted

 3   to appear as an individual and sought to speak on behalf of the defendant.2 Attorney Hightower

 4   explicitly refused to appear as an attorney representing the defendant. (ECF No. 17.) Such an

 5   appearance is not permissible. Nonetheless, out of an abundance of caution the undersigned

 6   continued the hearing of plaintiff’s motion to December 6, 2019. (ECF No. 18.)

 7          The matter again came for hearing before the undersigned on December 6, 2019. (ECF

 8   No. 19.) Attorney Stephen Soskin appeared on behalf of the plaintiff. No appearance was made

 9   on behalf of the defendant.

10                                        LEGAL STANDARDS

11   I.     Default Judgment

12          Federal Rule of Civil Procedure 55(b)(2) governs applications to the court for default

13   judgment. Upon entry of default, the complaint’s factual allegations regarding liability are taken

14   as true, while allegations regarding the amount of damages must be proven. Dundee Cement Co.

15   v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983) (citing Pope v. United

16   States, 323 U.S. 1 (1944); Geddes v. United Fin. Group, 559 F.2d 557 (9th Cir. 1977)); see also

17   DirectTV v. Huynh, 503 F.3d 847, 851 (9th Cir. 2007); TeleVideo Sys., Inc. v. Heidenthal, 826

18   F.2d 915, 917-18 (9th Cir. 1987).

19          Where damages are liquidated, i.e., capable of ascertainment from definite figures

20   contained in documentary evidence or in detailed affidavits, judgment by default may be entered
21   without a damages hearing. Dundee, 722 F.2d at 1323. Unliquidated and punitive damages,

22   however, require “proving up” at an evidentiary hearing or through other means. Dundee, 722

23   F.2d at 1323-24; see also James v. Frame, 6 F.3d 307, 310-11 (5th Cir. 1993).

24          Granting or denying default judgment is within the court’s sound discretion. Draper v.

25   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986); Aldabe v. Aldabe, 616 F.2d. 1089, 1092 (9th Cir.

26
27   2
      The proof of service filed January 18, 2019, reflects a Bart Hightower as defendant’s registered
     agent for service and the person personally served with a copy of the amended complaint. (ECF
28   No. 7 at 1.)
                                                       3
 1   1980). The court is free to consider a variety of factors in exercising its discretion. Eitel v.

 2   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Among the factors that may be considered by

 3   the court are

 4                   (1) the possibility of prejudice to the plaintiff, (2) the merits of
                     plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
 5                   the sum of money at stake in the action; (5) the possibility of a dispute
                     concerning material facts; (6) whether the default was due to
 6                   excusable neglect, and (7) the strong policy underlying the Federal
                     Rules of Civil Procedure favoring decisions on the merits.
 7

 8   Eitel, 782 F.2d at 1471-72 (citing 6 Moore’s Federal Practice ¶ 55-05[2], at 55-24 to 55-26).

 9                                                ANALYSIS

10   I.     Plaintiff’s Motion for Default Judgment

11          A.       The Eitel Factors Favor Entry of Default Judgment

12          Examining the amended complaint and plaintiff’s motion for default judgment in light of

13   the Eitel factors, the undersigned finds that overall the Eitel factors weigh in favor of granting

14   plaintiff’s motion for default judgment.

15                   1.      Possibility of Prejudice to the Plaintiffs

16          The first Eitel factor contemplates the possibility of prejudice to the plaintiff if a default

17   judgment is not entered. Eitel, 782 F.2d at 1471. Prejudice may be shown where failure to enter

18   a default judgment would leave plaintiff without a proper remedy. Landstar Ranger, Inc. v. Parth

19   Enterprises, Inc., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010) (citing Pepsico, Inc. v. California

20   Security Cans, 238 F. Supp.2d 1172, 1177 (C.D. Cal. 2010)).
21          Here, plaintiff seeks injunctive relief and monetary damages which can only be obtained

22   through a judgment. (Pl.’s MDJ (ECF No. 14) at 11.) And “without entry of default [plaintiff]

23   would be continuously exposed to liability in the underlying” consolidated action. Aspen Ins.

24   UK Ltd. v. Killarney Const. Co., Inc., No. C 11-1294 RS, 2012 WL 1831498, at *2 (N.D. Cal.

25   May 18, 2012). Because defendant has refused to defend this action, if default judgment is not

26   entered, plaintiff would be left without a proper remedy. Accordingly, the first Eitel factor
27   weighs in favor of granting default judgment on behalf of the plaintiff.

28   ////
                                                         4
 1                   2.      Sufficiency of the Complaint and the Likelihood of Success on the

 2   Merits

 3            The second and third Eitel factors are (1) the merits of plaintiff’s substantive claim, and

 4   (2) the sufficiency of the complaint. Eitel, 782 F.2d at 1471-72. The court considers the two

 5   factors together given the close relationship between the two inquiries. Craigslist, Inc. v.

 6   Naturemarket, Inc., 694 F. Supp.2d 1039, 1055 (2010). These two factors will favor entry of

 7   default judgment where the complaint sufficiently states a claim for relief upon which the

 8   plaintiff may recover. PepsiCo, Inc., 238 F. Supp.2d at 1175; see Danning v. Lavine, 572 F.2d

 9   1386, 1388 (9th Cir. 1978).

10            As noted above, the amended complaint asserts causes of action for: (1) declaratory

11   relief; and (2) unjust enrichment, specifically seeking reimbursement for costs incurred

12   defending defendant in the consolidate action. (Am. Compl. (ECF No. 5) at 8-9.) Specifically,

13   declaratory judgment is sought pursuant to the declaratory judgment act, 28 U.S.C. § 2201. (Id.

14   at 1.) Where, as is the case here, a declaratory judgment action is based on diversity jurisdiction

15   California law controls. See St. Paul Mercury Ins. Co. v. Ralee Eng’g Co., 804 F.2d 520, 522

16   (9th Cir. 1986). “California and federal courts have held that declaratory relief is appropriate to

17   negate an insurer’s duty to defend.” Mesa Underwriters Specialty Insurance Co. v. Paradise

18   Skate, Inc., Case No. 15-cv-1253 YGR (JSC), 2016 WL 9045622, at *5 (N.D. Cal. Apr. 11,

19   2016).

20            “The determination whether the insurer owes a duty to defend usually is made in the first
21   instance by comparing the allegations of the complaint with the terms of the policy.” Horace

22   Mann Ins. Co. v. Barbara B., 4 Cal.4th 1076, 1081 (Cal. 1993).

23                   If any facts stated or fairly inferable in the complaint, or otherwise
                     known or discovered by the insurer, suggest a claim potentially
24                   covered by the policy, the insurer’s duty to defend arises and is not
                     extinguished until the insurer negates all facts suggesting potential
25                   coverage. On the other hand, if, as a matter of law, neither the
                     complaint nor the known extrinsic facts indicate any basis for
26                   potential coverage, the duty to defend does not arise in the first
                     instance.
27

28   Scottsdale Ins. Co. v. MV Transportation, 36 Cal.4th 643, 655 (Cal. 2005).
                                                         5
 1           Here, the amended complaint alleges that in the consolidated action the plaintiffs there

 2   alleged that from August 1, 2010, through January 18, 2015, they suffered bodily injury as the

 3   result of exposure to toxic materials, including lead, associated with defendant’s gun range.

 4   (Am. Compl. (ECF No. 5) at 4.) The plaintiffs alleged that defendant “controlled, and was

 5   responsible for the use, maintenance, repair, inspection, supervision, set up, staging, and

 6   preparation of the Gun Range.” (Id.) And that the defendant “had notice of said conditions and

 7   wrongfully did not correct the same[.]” (Id.)

 8           Plaintiff has provided a copy of the insurance policy at issue—specifically the

 9   Commercial General Liability Coverage Form. (ECF No. 5-2 at 36.) That policy contains an

10   explicit exclusion for coverage related to “Pollution” which states that “insurance does not apply

11   to”:

12                  (1) “Bodily injury” or “property damage” arising out of the actual,
                    alleged or threatened discharge, dispersal, seepage, migration,
13                  release or escape of “pollutants”;
14                  (a) At or from any premises, site or location which is or was at any
                    time owned or occupied by, or rented or loaned to, any insured.
15

16   (Id. at 38.)

17           “Where an insurance policy’s plain language excludes coverage for injuries . . . the

18   insurer has no duty to defend.” Mesa Underwriters Specialty Insurance Co. v. Paradise Skate,

19   Inc., Case No. 15-cv-1253 YGR (JSC), 2016 WL 9045622, at *6 (N.D. Cal. Apr. 11, 2016); see

20   also Atain Specialty Insurance Co. v. All New Plumbing, Inc., No. 2:18-cv-2746 MCE KJN,
21   2019 WL 3543854, at *4 (E.D. Cal. Aug. 5, 2019) (“Because McCall’s bodily injury suit is

22   plainly contemplated in the Policy as being excluded, and because the Policy explicitly states

23   that Atain would have no duty to defend where the issue was excluded, the merits of Atain’s

24   declaratory judgment action are sound.”); RLI Insurance Company v. City of Visalia, 297

25   F.Supp.3d 1038, 1053 (E.D. Cal. 2018) (“The RLI Policy explicitly excludes from coverage the

26   cost of removal, nullification, and cleaning up environmental contamination. Therefore, there
27   can be no doubt that RLI had no duty to defend insofar as plaintiff in the Underlying Action

28   sought damages for the cost of removing, nullifying or cleaning up contaminating substances.”);
                                                       6
 1   Burlington Ins. Co. v. Alan, No. C 12-3372 SI, 2013 WL 1819996, at *4 (N.D. Cal. Apr. 30,

 2   2013) (“As such, there is no potential for coverage of the wrongful death claim, and Burlington

 3   therefore has no duty to defend or indemnify Alan in the underlying Green action.”).

 4          Moreover, “‘California law clearly allows insurers to be reimbursed for attorney’s fees’

 5   and other expenses paid in defending insureds against claims for which there was no obligation

 6   to defend.” James River Insurance Company v. Medolac Laboratories, 290 F.Supp.3d 956, 972

 7   (C.D. Cal. 2018) (quoting Buss v. Superior Court, 16 Cal.4th 35, 50 (Cal. 1997)); see also

 8   Scottsdale Ins. Co. v. MV Transportation, 36 Cal.4th 643, 662 (Cal. 2005)).

 9          Taken as true, the undersigned finds the allegations of the amended complaint are

10   sufficient and state a meritorious claim. Accordingly, the undersigned finds that these two

11   factors weigh in favor of granting default judgment.

12                  3.      Sum of Money at Stake

13          Under the fourth Eitel factor “the court must consider the amount of money at stake in

14   relation to the seriousness of the defendant’s conduct.” PepsiCo, Inc., 238 F.Supp.2d at 1176-77.

15   Where a large sum of money is at stake, this factor disfavors default judgment. Eitel, 782 F. 2d.

16   at 1472. Here, plaintiff seeks reimbursement in the amount of $143,336.12 paid for defendant’s

17   defense in the consolidated action. (Pl.’s MDJ. (ECF No. 14) at 11.)

18          Although the amount at stake is not trivial, the undersigned “finds that the sum of money

19   at stake is reasonable and proportional to the seriousness of defendant[’s] conduct, particularly

20   because plaintiff merely seeks reimbursement for a service provided for defendant[].” Everest
21   National Insurance Company v. Aleman, Case No. 5:18-cv-1429 CAS (SPx), 2019 WL 2145456,

22   at *6 (C.D. Cal. May 15, 2019); see also Mesa Underwriters Specialty Insurance Co. v. Paradise

23   Skate, Inc., Case No. 15-cv-1253 YGR (JSC), 2016 WL 9045622, at *8 (N.D. Cal. Apr. 11,

24   2016) (“USIC only seeks reimbursement for defending against claims that the Policy does not

25   cover and only seeks reimbursement from Paradise, a defaulting party whose defense costs it

26   advanced. Accordingly, this factor favors default judgment.”).
27          Accordingly, the undersigned finds that this factor does not weigh against entry of default

28   judgment.
                                                       7
 1                  4.      Possibility of Disputed Material Facts

 2          The fifth Eitel factor examines whether a dispute exists regarding material facts. Vogel

 3   v. Rite Aid Corp., 992 F. Supp. 998, 1012 (2014) (citing PepsiCo, 238 F. Supp. 2d. at 1177;

 4   Eitel, 782 F.2d. at 1471-72). As a result of defendant’s default, all well-pleaded factual

 5   allegations made by plaintiff are now taken as true. TeleVideo Systems, 826 F.2d at 917 (citing

 6   Geddes, 559 F.2d at 560). Thus, there is no possible dispute of material fact that would preclude

 7   the granting of a default judgment in plaintiff’s favor. Accordingly, this factor weighs in favor

 8   of granting default judgment.

 9                  5.      Whether the Default Was Due to Excusable Neglect

10          The sixth Eitel factor contemplates whether defendant’s default was due to excusable

11   neglect. PepsiCo, 238 F.Supp.2d at 1177; Eitel, 782 F.2d at 1471-72. This factor gives

12   consideration to due process, ensuring that defendants are “given notice reasonably calculated to

13   apprise them of the pendency of the action and be afforded opportunity to present their

14   objections before a final judgment is rendered.” Philip Morris USA, Inc. v. Castworld

15   Productions, 219 F.R.D. 494, 500 (2003) (citing Mullane v. Central Hanover Bank & Trust Co.,

16   339 U.S. 306, 314 (1950)).

17          Defendant has been repeatedly served with documents related to this action and has not

18   participated. (ECF Nos. 6, 7, 16.) Under such circumstances, it does not appear that defendant’s

19   default was due to excusable neglect. Accordingly, the undersigned finds that this factor weighs

20   in favor of granting default judgment.
21                  6.      Policy of Deciding Cases on the Merits

22          The seventh Eitel factor emphasizes the “general rule that default judgments are

23   ordinarily disfavored.” Eitel 782 F.2d at 1472. “Cases should be decided upon the merits

24   whenever reasonably possible.” Id. (citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811,

25   814 (9th Cir. 1985)). However, defendant’s refusal to participate in this action has rendered a

26   decision on the merits impossible. Thus, this factor does not weigh against default judgment.
27   ////

28   ////
                                                       8
 1                  7.      Summary of Eitel Factors

 2          In sum, upon consideration of all the Eitel factors the undersigned finds that plaintiff is

 3   entitled to a default judgment against the defendant and recommends that such a default judgment

 4   be entered. The undersigned therefore turns to plaintiff’s requested damages and injunctive relief.

 5          B.      Terms of Judgment

 6          Having found that granting plaintiff’s motion for default judgment is appropriate, the

 7   undersigned must now address the issue of relief. “A default judgment must not differ in kind

 8   from, or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

 9   Plaintiff’s motion for default judgment seeks declaratory relief and reimbursement for the

10   amount paid for defendant’s defense, which is consist with the relief sought by the amended

11   complaint. (Am. Compl. (ECF No. 5) at 9-10; Pl.’s MDJ (ECF No. 14) at 11.)

12          As noted above, plaintiff is entitled to declaratory judgment declaring that plaintiff’s

13   policy does not provide coverage for the consolidated action. Also as noted above, plaintiff

14   seeks an award of $143,336.12 as reimbursement for the costs spent on defendant’s defense in

15   the consolidated action. Plaintiff has submitted a declaration including billing records in support

16   of the requested amount. (Bentley Decl. (ECF No. 14-2) at 22-27.) “This declaration is

17   sufficient to prove that [plaintiff] is entitled to money damages” as requested. Mesa

18   Underwriters Specialty Insurance Co. v. Paradise Skate, Inc., Case No. 15-cv-1253 YGR (JSC),

19   2016 WL 9045622, at *10 (N.D. Cal. Apr. 11, 2016).

20                                            CONCLUSION
21          Accordingly, IT IS HEREBY RECOMMENDED that:

22          1. Plaintiff’s August 22, 2019 motion for default judgment (ECF No. 14) be granted;

23          2. Judgment be entered against defendant United Revolver Club of Sacramento, Inc.;

24          3. The Court declare that plaintiff had and has no duty to defend defendant in the

25   consolidated action;

26          4. Defendant be ordered to pay plaintiff $143,336.12 in damages; and
27          5. This action be closed.

28   ////
                                                       9
 1           These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

 3   days after these findings and recommendations are filed, any party may file written objections

 4   with the court. A document containing objections should be titled “Objections to Magistrate

 5   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

 6   within 14 days after service of the objections. The parties are advised that failure to file

 7   objections within the specified time may, under certain circumstances, waive the right to appeal

 8   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: February 14, 2020

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.civil\philadelphia2960.mdj.f&rs
22

23

24

25

26
27

28
                                                        10
